Citation Nr: 0918673	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.  He received the Vietnam Campaign Medal and the Vietnam 
Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  

The reopened claim of entitlement to service connection for 
posttraumatic stress disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By a July 2002 rating decision, the RO denied service 
connection for PTSD; the Veteran did not appeal the denial of 
service connection. 

2.  The evidence received since the July 2002 rating decision 
is new, is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim 
(regarding a diagnosis of PTSD, and an in-service stressor of 
a mortar attack), and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.

CONCLUSIONS OF LAW

1.  The July 2002 RO decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§1110, 5108 (West 2002); 38 C.F.R. § 3.156(a), 3.303, 3.304, 
20.302, 20.1103 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) has changed the standard for processing 
Veterans' claims.  The VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108.  This is required before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  The notice should include the basis for denial and 
what specific evidence is needed to reopen.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In correspondence dated in 
May 2005, VA notified the Veteran that new and material 
evidence was required to reopen a final denial, but did not 
specifically notify him that the basis for the prior denial 
was unverified stressors.  This information was provided to 
the Veteran in VA correspondence in March 2006.   

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the notice was harmless error.  Although complete 
notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter, and the 
appellant therefore, has not been prejudiced.  The content of 
the notice fully complied with the requirements of Kent, 
supra.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  

Legal Criteria

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
 
The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in 2005.  As such, the amended provision is for 
application in this case and is set forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection - General criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Posttraumatic Stress Disorder

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).  Where it is determined that the Veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the Veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.  

If VA determines that the Veteran did not engage in combat 
with the enemy, or that the Veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The record shows that the Veteran submitted a claim for 
service connection for PTSD in 2002.  The RO denied the claim 
in a July 2002 rating decision because the evidence of record 
did not contain a confirmed diagnosis of PTSD or adequate  
evidence of a stressful experience.  The RO had the following 
evidence:  the Veteran's service treatment records (STRs), 
the Veteran's DD 214, and private medical records.  

In April 2005, the Veteran filed to reopen his PTSD claim.  
In May 2005, VA notified the Veteran that he needed to submit 
new and material evidence in order to reopen his claim.  The 
evidence added to the record since the 2002 denial consists 
of the Veteran's statements regarding alleged stressors, and 
March 2008 correspondence from the U.S. Army & Joint Services 
Records Research Center (JSRRC) which verified the Veteran's 
alleged stressor of mortar attacks on Long Binh, Vietnam.  
The correspondence, and attached chronology of events for 
April 1968, indicate that on April 1, 1968, less than 30 
rounds of 122 mm rockets hit the Long Binh military complex 
in the early morning.  Casualties and damages were noted to 
be very limited. 

The newly submitted evidence also consists of VA medical 
records, private medical records, and the Veteran's 
statements in support of his claim.  A VA mental health note 
dated in November 2005 reflects that the Veteran screened 
positive for PTSD and had a diagnosis of PTSD.  A March 2005 
private medical record reflects a prior diagnosis of PTSD.

Since the credibility of the evidence received since the 2002 
denial is to be presumed, Justus, supra, the Board will 
reopen the Veteran's PTSD claim based on receipt of the new 
evidence submitted since the 2002 denial.  Specifically, 
information has been received regarding stressor verification 
and a diagnosis of PTSD.

The evidence is new in that it was not of record at the time 
of the denial of service connection for PTSD.  The evidence 
is material because it relates directly to a diagnosis of 
PTSD. 

First, the Veteran's March 2008 statement alleging stressors, 
and the JSRRC stressor verification, are material with regard 
to verification of a stressor.  The Veteran's DD 214 does not 
reflect that he served in combat.  As noted above, if VA 
determines that the Veteran did not engage in combat with the 
enemy, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor, 
and the record must contain evidence that corroborates the 
Veteran's account as to the claimed stressor.  The March 2008 
JSRRC correspondence, which was not evidence of record at the 
time of the July 2002 rating decision, is material to the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.  

Second, the November 2005 VA mental health note and the March 
2005 private record, which reflect a diagnosis of PTSD, also 
raise a reasonable possibility of substantiating the claim.  
At the time of the July 2002 rating decision, the evidence of 
record did not include a current diagnosis of PTSD.

The Board therefore finds that the evidence received since 
July 2002 is new, is material as it relates to a previously 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim for service connection for PTSD is 
reopened.  


ORDER

The claim for entitlement to service connection for PTSD is 
reopened, and to this extent, the appeal is granted.


REMAND

Having reopened the claim, the Board must address the merits 
of the Veteran's claim.  In the present case, the Board has 
determined that additional development is required in order 
to satisfy VA's obligations to assist the Veteran in 
developing his appeal.  Specifically, it is noted that the 
Veteran should be afforded another opportunity for a VA 
examination in connection with his appeal.  The law holds 
that VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  An examination is deemed "necessary" if 
the evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

The evidence of record includes verification of the Veteran's 
alleged stressor of mortar attacks and a diagnosis of PTSD.  
A basis for the PTSD diagnosis is not in the evidence of 
record.  The Board finds that a VA examination would be 
useful in making a determination in the Veteran's claim. 

The evidence of record includes a VA examination inquiry 
record, dated in March 2008, which reflects that an initial 
evaluation for PTSD was requested on March 15, 2008.  The 
Board notes that the Veteran's address on the appointment 
request contains a different zip code than the address listed 
on the Veteran's VA Form 9, dated in January 2007.  In 
addition, the Board notes that VA correspondence to the 
Veteran was previously sent to the zip code listed on the 
Veteran's VA Form 9.  The evidence of record also contains a 
VA examination report, dated in March 2008, which reflects 
that the Veteran failed to report for his examination.  
Because the notice of an appointment contains a different zip 
code than some of the other correspondence to the Veteran, 
the Board cannot assume that the Veteran received timely 
notification of his PTSD evaluation appointment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine if 
the Veteran has PTSD, and if so, the 
etiology of the PTSD.  Ensure that 
notification of a VA psychiatric 
examination appointment is sent to the 
Veteran's most recent address of record, 
to include the correct zip code.  The 
claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that 
such review occurred.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

The examiner is requested to opine as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any PTSD, is related to service on any 
basis, or if pre-existing service, 
was/were aggravated thereby.

Only the Veteran's claimed military 
service stressor of having been exposed 
to mortar attacks while at Long Binh, 
Vietnam, deemed by the Board herein to 
have been verified, should be considered 
by the examiner in determining a 
diagnosis of PTSD.  The examination and 
the report thereof should be in 
accordance with DSM-IV.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

2.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the reopened claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
is not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative with an appropriate 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


